Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 1 of 36 PageID# 21838



                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
   __________________________________________
                                              )
   SUHAIL NAJIM ABDULLAH AL SHIMARI,          )
   et al.,                                    )
                                              )
                     Plaintiffs,              )
                                              )
                     v.                       ) No.  1:08-cv-0827 LMB-JFA
                                              )
   CACI PREMIER TECHNOLOGY, INC.,            )
                                              )
                     Defendant,               )
                                              ) PUBLIC VERSION
                                              )
   CACI PREMIER TECHNOLOGY, INC.,            )
                                              )
                     Third-Party Plaintiff,   )
                                              )
                     v.                       )
                                              )
   UNITED STATES OF AMERICA, and             )
   JOHN DOES 1-60,                            )
                     Third-Party Defendants.  )
                                              )

                  DEFENDANT/THIRD-PARTY PLAINTIFF CACI
           PREMIER TECHNOLOGY, INC.’S MEMORANDUM IN SUPPORT
      OF ITS MOTION TO DISMISS BASED ON THE STATE SECRETS PRIVILEGE


      John F. O’Connor (Va. Bar #93004)            William D. Dolan, III (Va. Bar #12455)
      Linda C. Bailey (admitted pro hac vice)      LAW OFFICES OF WILLIAM D.
      Molly B. Fox (admitted pro hac vice)         DOLAN, III, PC
      STEPTOE & JOHNSON LLP                        8270 Greensboro Drive, Suite 700
      1330 Connecticut Avenue, N.W.                Tysons Corner, Virginia 22102
      Washington, D.C. 20036                       (703) 584-8377 – telephone
      (202) 429-3000 – telephone                   wdolan@dolanlaw.net
      (202) 429-3902 – facsimile
      joconnor@steptoe.com
      lbailey@steptoe.com
      mbfox@steptoe.com

                               Counsel for Defendant CACI Premier
                                         Technology, Inc.
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 2 of 36 PageID# 21839



                                                   TABLE OF CONTENTS

   I.      INTRODUCTION .............................................................................................................. 1 

   II.     RELEVANT STANDARD ................................................................................................. 3 

   III.    RELEVANT FACTS .......................................................................................................... 6 

           A.        Discovery Denied to CACI PT Based on the State Secrets Privilege..................... 6 

           B.        Facts Developed in Discovery Regarding Plaintiffs’ Claims ................................. 8 

                     1.         Plaintiff Rashid ........................................................................................... 9 

                     2.         Plaintiff Al-Ejaili ...................................................................................... 11 

                     3.         Plaintiff Al Shimari ................................................................................... 13 

                     4.         Plaintiff Al-Zuba’e .................................................................................... 14 

   IV.     ANALYSIS ....................................................................................................................... 15 

           A.        The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                     Whether Plaintiffs Were Subjected to the Treatment they Allege ........................ 15 

                     1.         Fair Litigation of the Merits Requires Full Development of Evidence of
                                Plaintiffs’ Specific Treatment ................................................................... 15 

                     2.         Compliance with the Fourth Circuit’s Remand Instructions Requires Full
                                Development of Evidence of Plaintiffs’ Treatment. ................................. 20 

           B.        The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                     Whether CACI PT Personnel Were Involved in any Abuses that Plaintiffs Allege
                     They Suffered........................................................................................................ 21 

                     1.         The Court’s State Secrets Rulings Deprive CACI PT of Access to
                                Interrogation Personnel Who Can Support Plaintiffs’ Interrogators’
                                Denials of Conspiratorial Conduct or Having Been Aided in Mistreating
                                Plaintiffs .................................................................................................... 22 

                     2.         The Court’s State Secrets Rulings Prevent CACI PT from Responding to
                                Plaintiffs’ Attempted Use of the Taguba and Jones/Fay Reports in Support
                                of Their Conspiracy Claims ...................................................................... 23 

           C.        The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                     Whether the Nature of Any Involvement By CACI PT Personnel in Plaintiffs’
                     Treatment Gives Rise to Liability ......................................................................... 25 
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 3 of 36 PageID# 21840



                   1.         The Court’s State Secrets Rulings Prevent the Court from Complying with
                              the Fourth Circuit’s Remand Instructions and Prevent CACI PT from
                              Fairly Litigating the Justiciability of Plaintiffs’ Claims ........................... 25 

                   2.         The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                              Its Derivative Sovereign Immunity Defense............................................. 26 

                   3.         The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                              Whether Respondeat Superior Liability Applies ...................................... 27 

                   4.         The Court’s State Secrets Rulings Effectively Deny CACI PT the Right to
                              Pursue Its Third-Party Claims Against the John Doe Defendants ............ 29 

   V.    CONCLUSION ................................................................................................................. 30 




                                                                  ii
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 4 of 36 PageID# 21841



                                                     TABLE OF AUTHORITIES

                                                                                                                                  Page(s)

   Cases

   Abilt v. CIA,
      848 F.3d 305 (4th Cir. 2017) .................................................................................................1, 4

   Agosto v. INS,
      436 U.S. 748 (1978) .................................................................................................................17

   Al Shimari v. CACI Premier Tech., Inc.,
       840 F.3d 147 (4th Cir. 2016) ........................................................................................... passim

   Aziz v. Alcolac, Inc.,
       658 F.3d 388 (4th Cir. 2011) ...................................................................................................21

   Butters v. Vance Int’l, Inc.,
      225 F.3d 462 (4th Cir. 2000) ...................................................................................................27

   Cunningham v. Gen. Dynamics Info. Tech., Inc.,
      888 F.3d 640 (4th Cir. 2018) ...................................................................................................26

   Djondo v. Holder,
      496 F. App’x 338 (4th Cir. 2012) ............................................................................................17

   El-Masri v. United States,
      479 F.3d 296 (4th Cir. 2007) ........................................................................................... passim

   Huff v. Marine Tank Testing Corp.,
      631 F.2d 1140 (4th Cir. 1980) .................................................................................................27

   Mathews v. Eldridge,
      424 U.S. 319 (1978) ...................................................................................................................3

   NVR, Inc. v. Just Temps, NC,
     31 F. App’x 805 (4th Cir. 2002) ..............................................................................................27

   Presbyterian Church of Sudan v. Talisman,
      582 F.3d 244 (2d Cir. 2009).....................................................................................................21

   Standard Oil Co. v. Anderson,
      212 U.S. 215 (1909) .................................................................................................................28

   United States v. Moussaoui,
      382 F.3d 453 (4th Cir. 2004) ...................................................................................................17




                                                                       iii
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 5 of 36 PageID# 21842



   United States v. Savage Truck Line, Inc.,
      209 F.2d 442 (4th Cir. 1953) ...................................................................................................29

   Uptagrafft v. United States,
      315 F.2d 200 (4th Cir. 1963) ...................................................................................................29

   White v. Bethlehem Steel Corp.,
      222 F.3d 146 (4th Cir. 2000) .............................................................................................27, 28




                                                                    iv
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 6 of 36 PageID# 21843



   I.     INTRODUCTION

          In remanding this action, the Fourth Circuit directed this Court to assess justiciability by

   analyzing “the evidence regarding the specific conduct to which the plaintiffs were subjected and

   the source of any direction under which the acts took place,” Al Shimari v. CACI Premier Tech.,

   Inc., 840 F.3d 147, 160-61 (4th Cir. 2016) (“Al Shimari IV”). Unsurprisingly, CACI PT sought

   to compel the United States to produce information identifying the personnel who participated in

   Plaintiffs’ interrogations, as well as documents detailing authorized interrogation approaches for

   Plaintiffs’ interrogations and contemporaneous reports about events occurring in those

   interrogations.

          In response, the United States – on three occasions – asserted the state secrets privilege

   with respect to the information and documents sought by CACI PT. The Fourth Circuit has

   mandated a three-step analysis for resolution of a state secrets question:

                     First, “the court must ascertain that the procedural requirements for
                     invoking the state secrets privilege have been satisfied.” Second,
                     “the court must decide whether the information sought to be
                     protected qualifies as privileged under the state secrets doctrine.”
                     Third, if the “information is determined to be privileged, the
                     ultimate question to be resolved is how the matter should proceed
                     in light of the successful privilege claim.”

   Abilt v. CIA, 848 F.3d 305, 311 (4th Cir. 2017) (quoting El-Masri v. United States, 479 F.3d 296,

   304 (4th Cir. 2007)).

          The Court has previously determined that the procedural requirements for invocation of

   the state secrets privilege were satisfied and the information sought to be disclosed is properly

   privileged. Dkt. #791, 850, 886, 921, 1012. In the Court’s first ruling upholding the state secrets

   privilege, the Court directed CACI PT to take the permitted discovery and return if, after taking

   the discovery, CACI PT “believes its ability to defend against plaintiffs’ claims has been

   denied.” Dkt. #791 at 2. This is CACI PT’s return. This motion calls on the Court to undertake
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 7 of 36 PageID# 21844



   the third step of the analysis and determine whether the matter should proceed. Here again,

   Supreme Court and Fourth Circuit precedent is clear: if the state secrets privilege has been

   successfully invoked, the information sought is absolutely protected from disclosure. El-Masri,

   479 F.3d at 305 (quoting United States v. Reynolds, 345 U.S. 1, 9 (1953)).

          The Fourth Circuit has recognized three circumstances in which the privileged

   information is so central to the litigation that dismissal is required. El-Masri, 479 F.3d at 309.

   One of those circumstances is when the unavailability of the privileged information unfairly

   cripples a defendant’s capability in mounting a defense. As the Fourth Circuit has held, if “the

   defendants could not properly defend themselves without resort to privileged evidence,” the case

   should be dismissed. Id. That standard is satisfied here: CACI PT cannot properly defend itself

   without using the privileged information.

          In a detainee abuse case, no information is more crucial than the identity, credibility and

   testimony of the personnel who actually participated in the Plaintiffs’ interrogations (CACI PT’s

   alleged co-conspirators), and the records of those interrogations. Those personnel are the only

   witnesses who can rebut Plaintiffs’ claims of abuse based on personal knowledge. Those records

   are the only contemporaneous and official records of the treatment approved by the United States

   for Plaintiffs’ interrogations and the content of those interrogations. The state secrets privilege,

   however, prohibits CACI PT from learning the witness identities, corroborating their anonymous

   testimony, pursuing further discovery based upon their testimony, calling them as witnesses at

   trial, using the interrogation records to refute Plaintiffs’ claims, or impeaching Plaintiffs’

   testimony. Equally problematic, the state secrets privilege makes it impossible for this Court to

   discharge the remand directive of the Fourth Circuit. Under these circumstances, to allow this

   case to proceed would make a mockery of CACI PT’s due process rights.




                                                    2
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 8 of 36 PageID# 21845



          Due process requires, among other things, the opportunity to be heard “at a meaningful

   time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1978). No one

   could reasonably conclude that CACI PT can, under the circumstances imposed here, defend

   itself at trial in a meaningful manner. CACI PT cannot even call any of its own employees who

   participated in Plaintiffs’ interrogations as witnesses to testify at trial.     The state secrets

   privilege prevents CACI PT from learning their identities and calling them at trial to contradict

   Plaintiffs’ claims. That restriction alone is inherently incompatible with a proper defense.

          The state secrets privilege also prevents CACI PT from fairly litigating other defenses

   such as immunity from suit or liability under the respondeat superior doctrine. The privilege

   effectively precludes CACI PT from pursuing its third-party claims against any John Doe

   defendants who may have mistreated Plaintiffs.

          CACI PT is accused in this action of participating in the heinous abuses at Abu Ghraib

   prison generally and the abuse of the Plaintiffs specifically. Believing those allegations are

   demonstrably false, CACI PT has from Day 1 in this case advocated full, unrestricted and

   transparent discovery of all relevant information. Most of that information was in the exclusive

   possession of the United States. The state secrets privilege, as asserted here, precludes anything

   remotely resembling meaningful discovery of highly relevant information. And CACI PT’s

   ability to use at trial what incomplete and diluted evidence was produced is so degraded as to tie

   not just one, but both of CACI PT’s hands behind its back. Since the state secrets privilege

   prevents CACI PT from getting a fair day in court, dismissal is warranted.


   II.    RELEVANT STANDARD

          “[S]ome matters are so pervaded by state secrets as to be incapable of judicial resolution

   once the privilege has been invoked.” El-Masri, 479 F.3d at 306 (citing Totten v. United States,



                                                    3
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 9 of 36 PageID# 21846



   92 U.S. 105, 107 (1875), and Reynolds, 345 U.S. at 11 n.26). When protection of state secrets

   deprives the parties of information central to the litigation of the case, dismissal is required

   because the plaintiff’s “personal interest in pursuing his civil claim is subordinated to the

   collective interest in national security.” Abilt, 848 F.3d 305, 318 (4th Cir. 2017); see also El-

   Masri, 479 F.3d at 306, 312 (if the privileged state secrets are the subject matter of the suit or are

   so central to its resolution that the case cannot be fairly litigated without disclosing them,

   dismissal is required). In such cases, “the fundamental principle of access to court must bow to

   the fact that a nation without sound intelligence is a nation at risk.” Id. (quoting Sterling v.

   Tenet, 416 F.3d 338, 348 (4th Cir. 2005)). “[F]or purposes of the state secrets analysis, the

   ‘central facts’ and ‘very subject matter’ of an action are those facts that are essential to

   prosecuting the action or defending against it.” El-Masri, 479 F.3d at 309.

          El-Masri is directly on point: a detainee plaintiff alleging that he was mistreated while in

   U.S. custody. El-Masri asserted a Bivens claim and two Alien Tort Statute claims against CIA

   personnel and government contractors, alleging that he had been subjected to the United States’

   extraordinary rendition program and “was detained and interrogated in violation of his rights

   under the Constitution and international law.” Id. at 299. The United States invoked the state

   secrets privilege regarding its extraordinary rendition program and El-Masri’s treatment pursuant

   to that program. Id. at 301. The United States’ invocation of privilege included the “means and

   methods” of El-Masri’s rendition and treatment. Id. at 311. El-Masri argued that his case could

   go forward, notwithstanding the United States’ invocation because “CIA rendition operations,

   including El-Masri’s alleged rendition, had been widely discussed in public forums.” Id. at 301.

          The Fourth Circuit rejected El-Masri’s arguments. The court held that “central facts”

   regarding El-Masri’s claims were not “his allegations that he was detained and interrogated




                                                     4
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 10 of 36 PageID# 21847



   under abusive conditions, or that the CIA conducted the rendition program that has been

   acknowledged by United States officials.” Id. at 309. Rather, the “central facts” were “the roles,

   if any, that the defendants played in the events he alleges.” Id. To make out his own prima facie

   case, the court held that El-Masri would have to “produce admissible evidence not only that he

   was detained and interrogated, but that the defendants were involved in his detention and

   interrogation in a manner that renders them personally liable to him.” Id. The court held that

   dismissal was required because “El-Masri would need to rely on witnesses whose identities, and

   evidence the very existence of, must remain confidential in the interest of national security.” Id.

          Beyond El-Masri’s inability to make out a prima facie case without implicating state

   secrets, the court also affirmed dismissal because the defendants could not fairly defend

   themselves without use of privileged state secrets. As the court explained:

                  Furthermore, if El-Masri were somehow able to make out a prima
                  facie case despite the unavailability of state secrets, the defendants
                  could not properly defend themselves without using privileged
                  evidence. The main avenues of defense available in this matter
                  are to show that El–Masri was not subject to the treatment that
                  he alleges; that, if he was subject to such treatment, the
                  defendants were not involved in it; or that, if they were involved,
                  the nature of their involvement does not give rise to liability. Any
                  of those three showings would require disclosure of information
                  regarding the means and methods by which the CIA gathers
                  intelligence. If, for example, the truth is that El-Masri was
                  detained by the CIA but his description of his treatment is
                  inaccurate, that fact could be established only by disclosure of the
                  actual circumstances of his detention, and its proof would require
                  testimony by the personnel involved.

   Id. (emphasis added). These principles apply with full force to Plaintiffs’ claims against CACI

   PT and CACI PT’s ability to defend against them.




                                                    5
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 11 of 36 PageID# 21848



   III.   RELEVANT FACTS

          A.      Discovery Denied to CACI PT Based on the State Secrets Privilege

          CACI PT sought discovery from the United States to identify the persons with whom

   Plaintiffs interacted at Abu Ghraib, the records of Plaintiffs’ interrogations and detention, and

   any information regarding their experiences at Abu Ghraib prison.         CACI PT sought this

   discovery for several reasons: (1) to develop facts for its merits defense; (2) to comply with the

   Fourth Circuit’s remand directions that the Court assess justiciability based on a “discriminating

   analysis” of “the evidence regarding the specific conduct to which the plaintiffs were subjected

   and the source of any direction under which the acts took place,” Al Shimari IV, 840 F.3d at 160-

   61; (3) to develop facts for other defenses such as immunity and preemption; and (4) to develop

   evidence to pursue third-party claims against the United States and any John Doe defendants

   who actually mistreated Plaintiffs.

          In response to CACI PT’s discovery requests, the United States asserted the state secrets

   privilege to deny CACI PT discovery of documents from Plaintiffs’ detainee files that detail

   plans, reports, and interrogation approaches approved and used for Plaintiffs’ interrogations. In

   his Declaration asserting the state secrets privilege, Secretary Mattis described the documents

   being withheld as follows:

                  I am asserting the state secrets privilege over (i)
                  counterintelligence (CI) reports, (ii) summary interrogation reports
                  containing analyst and interrogator intelligence focus comments,
                  (iii) interrogation collector comments, (iv) detainee interrogation
                  plans, (v) approaches used during interrogation; (vi) observations
                  related to the mood/attitude of the detainee, (vii) assessments by
                  the interrogator regarding the truthfulness of the detainee, (viii)
                  interrogator recommendations and/or suggested future approaches
                  that may work with the detainee, and (ix) suggestions for when
                  future interrogations should occur, except where such information
                  has been produced in discovery pursuant to a determination by
                  DoD personnel that disclosure would not reasonably be expected
                  to cause serious damage to the national security of the United


                                                   6
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 12 of 36 PageID# 21849



                  States. . . . Such discrete information, properly classified and
                  protected from disclosure as explained below, is contained within
                  the written interrogation plan and interrogation reports for Plaintiff
                  Al Shimari, and the interrogator notes for Plaintiffs Al Shimari and
                  Al Zubae. In my judgment and for the reasons explained below,
                  unauthorized disclosure of this information reasonably could be
                  expected to cause serious damage to the national security of the
                  United States.

   Ex. 30 at ¶ 6 (Bates numbers omitted).           The withheld documents include the “tailored

   interrogation plan actually used for a lengthy interrogation of Plaintiff Al Shimari,” the only

   interrogation of Al Shimari that the United States has identified (id. at ¶ 19). The Court upheld

   the United States’ assertion of the state secrets privilege. Dkt. #1012.

          In addition, the United States twice asserted the state secrets privilege to withhold the

   identities of all military and civilian interrogation personnel (i.e., interrogators, analysts, and

   translators) participating in Plaintiffs’ intelligence interrogations.1 Sustaining the United States’

   state secrets assertions (Dkt. #791, 850, 886, 921), the Court ruled the parties may take

   depositions of participants in Plaintiffs’ interrogations pseudonymously by telephone, and the

   United States has directed the pseudonymous witnesses to withhold information that could

   identify themselves or other interrogation personnel. As a result, CACI PT has been denied the

   following discovery:

               The identities of interrogators, analysts, and translators who participated in
                Plaintiffs’ interrogations (Dkt. #791, 886);

               Background information about Plaintiffs’ interrogators, analysts, and translators,
                including but not limited to how long the interrogators served in the U.S. Army,
                any military awards or medals they received, the characterization of their military
                discharge, their education level, their employment history, other job duties they
                had at Abu Ghraib prison, and their interrogation experience prior to Abu Ghraib
                (Ex. 1 at 10-14, 16, 131; Ex. 2 at 16-20, 22; Ex. 3 at 11-12, 15-16, 18; Ex. 4 at 14-

          1
              The United States’ first assertion of the state secrets privilege encompassed the
   identities of interrogators to the extent they could be connected to a specific detainee. The
   United States’ second assertion encompassed non-interrogators, such as translators, who
   nonetheless qualified as “interrogation support personnel.”


                                                    7
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 13 of 36 PageID# 21850



                   16, 18-19; Ex. 5 at 14-15, 17-22, 147; Ex. 6 at 16-20, 21-22, 120; Ex. 7 at 14-26,
                   33, 50, 110);

                Whether CACI Interrogator A, one of two CACI PT interrogators identified as
                 having participated in an interrogation of a Plaintiff, was among the few CACI PT
                 employees found or suspected to have committed misconduct in the Taguba
                 and/or Jones/Fay reports (Ex. 1 at 14-16, 208);

                Whether CACI Interrogator A served on the day shift or the night shift at Abu
                 Ghraib prison; when he stopped going inside the Hard Site; and whether the
                 interrogation rules of engagement changed while he was at Abu Ghraib prison
                 (Ex. 1 at 23-24, 41, 68, 91);

                The reasons why CACI Interrogator A is confident that he did not interrogate Al
                 Shimari after Al Shimari’s December 15, 2003 interrogation (Ex. 1 at 86-88);

               



                Testimony about when forced nudity occurred at Abu Ghraib prison and who
                 authorized it (Ex. 7 at 36);

               


                The identities of other interrogation personnel with whom the pseudonymous
                 interrogators worked (See, e.g., Ex. 1 at 48-55; Ex. 2 at 32, 34, 39-40; Ex. 3 at 28-
                 29, 48; Ex. 4 at 31, 34-35, 37-39; Ex. 5 at 36-37, 41; Ex. 6 at 38-39, 147-49; Ex. 7
                 at 44-46; and

                The identities of the pseudonymous interrogators’ section leaders and supervisors
                 (Ex. 5 at 41; Ex. 6 at 147-49).

          B.       Facts Developed in Discovery Regarding Plaintiffs’ Claims

          The facts developed in discovery demonstrate that contemporaneous records regarding

   Plaintiffs’ interrogations and disclosure of the identities and backgrounds of interrogation

   personnel interacting with Plaintiffs are essential to any fair litigation of this case. The discovery

   taken in this case shows intractable conflicts between Plaintiffs’ testimony and that of their

   interrogators as to the events occurring during Plaintiffs’ interrogations. These conflicts can be

   resolved only by presenting to the jury contemporaneous records of Plaintiffs’ interrogations and



                                                     8
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 14 of 36 PageID# 21851



   eyewitnesses whose credibility the jury can assess by viewing their demeanor and learning facts

   about their backgrounds.

          Plaintiffs allege they were mistreated at Abu Ghraib prison in violation of international

   law, and seek to hold CACI PT liable for their alleged injuries.            Importantly, Plaintiffs

   abandoned any allegation that CACI PT personnel directly mistreated them,2 and the Court

   dismissed Plaintiffs’ direct claims. Only claims seeking to hold CACI PT liable for injuries

   inflicted by others on theories of co-conspirator and aiding and abetting liability remain.

          Plaintiffs cannot identify any interaction they had with a CACI PT employee. Ex. 9 at 7;

   Ex. 12 at 6; Ex. 16 at 7-8; Ex. 18 at 7. When deposed, Plaintiffs could not testify to any

   interaction with CACI PT personnel, or to any facts implicating CACI PT personnel directly or

   indirectly in any abuse they allegedly suffered. Ex. 10 at 148-49; Ex. 13 at 9-10, 66, 73, 194-96,

   216; Ex. 19 at 30-31, 33, 36, 44-45, 56-58, 64, 65, 81.

                  1.      Plaintiff Rashid

          Rashid knows of no interactions between himself and CACI PT employees nor of any

   participation by CACI PT employees in the mistreatment he alleges. He has no knowledge of

   conspiratorial conduct by CACI PT employees or of assistance or encouragement given by CACI

   PT employees to those he alleges mistreated him. Ex. 10 at 148-49. Rashid testified that he was

   abused during his first and only interrogation at the Abu Ghraib Hard Site.3 He claims that his

   only interrogation at the Hard Site was conducted by two American civilians, a blonde man and a



          2
            See 9/22/17 Tr. at 15 (“We are not contending that the CACI interrogators laid a hand
   on the plaintiffs.”); see also Dkt. #639 at 31 n.30 (the “gravamen of Plaintiffs’ complaint is
   conspiracy and aiding and abetting”); id. at 1 (“Plaintiffs sued CACI under well-established
   theories of accessory liability.”).
          3
            The Hard Site at Abu Ghraib was the brick-and-mortar prison on the site. Other
   detainees were held at tent camps.


                                                    9
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 15 of 36 PageID# 21852



   man who wore his hair in a dark braid. Id. at 101.4 Rashid testified that one of the interrogators

   repeatedly put out cigarettes on Rashid’s buttocks.        Id. at 104-06.    Rashid’s interrogatory

   responses allege that he was beaten during this interrogation. Ex. 9 at 6. Rashid further testified

   that the interrogators hung him from a ceiling fan by a rope tied around his chest for his

   interrogation. Ex. 10 at 99-101. He also testified that while he was hung from the ceiling fan,

   one of the interrogators brandished a gun that accidentally went off and shot him in the leg. Id.

   at 97-103.5 Rashid further testified that after being shot, two MPs dragged him by the rope

   around his chest to an isolated room where he was kept for seventeen days. Id. at 103-05. He

   testified that after moving to a tent camp he was interrogated a second time by one of the

   interrogators from his first interrogation, but was not mistreated. Id. at 132-35.

          The United States’ witnesses and records tell a different story. According to the United

   States, Rashid was interrogated only once, not by two civilians but by Army Interrogator H and

   Army Interrogator I. Ex. 11 at 6; Dkt. #897 at 2. Army Interrogator H remembers Rashid’s

   interrogation and testified that it occurred at the Hard Site. Ex. 6 at 59, 67. He testified that the

   interrogation involved simply asking direct questions and recording Rashid’s answers, with no

   mistreatment of Rashid, and that Rashid admitted that the group he had been with tried to kill

   U.S. solders by detonating an IED as a U.S. Army convoy passed. Id. at 62-72, 74-77. Army

   Interrogator H also testified that there was no ceiling fan in the location where he interrogated

   Rashid and that Rashid was not shot. Id. at 75-76. Army Interrogator H further testified that he
          4
             CACI PT repeatedly asked interrogators during pseudonymous depositions whether
   they were aware of any male interrogators at Abu Ghraib prison who wore their hair in a braid or
   ponytail. All witnesses testified that they were unaware of any such person. Ex. 1 at 98-99; Ex.
   2 at 58; Ex. 5 at 114; Ex. 6 at 66; Ex. 7 at 72-73.
          5
           Rashid did not claim to have been shot in his interrogatory responses, causing the Court
   to counsel Plaintiffs that alleging a gunshot wound at trial might cause Rashid credibility
   problems. 8/2/18 Tr. at 6-7. Rashid’s interrogatory responses also do not allege that he was
   burned with cigarettes.


                                                    10
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 16 of 36 PageID# 21853



   did not enter into any agreement with CACI PT personnel to abuse detainees, that no one from

   CACI PT directed him to “assault, abuse or otherwise mistreat Rashid.” Id. at 92-93.

          Army Interrogator I did not remember Rashid’s interrogation. Ex. 7 at 64-67. He

   testified, however, that the types of abuses Rashid alleged never occurred in any interrogation in

   which he participated. Id. at 76-92. Indeed, Army Interrogator I never saw a detainee mistreated

   during an interrogation. Id. at 92. Army Interrogator I testified that, for interrogations in which

   he participated, CACI PT personnel had no role in dictating the detainees’ conditions of

   confinement or treatment, selecting interrogation approaches, or deciding how interrogation

   participants would conduct themselves. Id. at 60-62. Army Interrogator I also denied conspiring

   with CACI PT personnel or anyone else to mistreat detainees and denied being aided or assisted

   by CACI PT personnel in mistreating detainees. Id. at 98.




                  2.      Plaintiff Al-Ejaili

          Plaintiff Al-Ejaili testified that he was interrogated 10-12 times at the Hard Site and that

   he had a total of 10-14 different interrogators question him. Ex. 13 at 78, 80. He testified that he

   was beaten, punched, kicked, and slapped during most of these interrogations. Id. at 78-79, 82.

   Al-Ejaili further testified, however, that he could not identify any of his interrogators because he

   generally was hooded for interrogations. Id. at 86. Al-Ejaili acknowledged that he had no basis

   for concluding that CACI PT personnel were involved in his alleged mistreatment. Id. at 9-10,

   66, 73, 194-96, 216. When asked whether he had any information about CACI PT personnel

   giving instructions or recommendations regarding his treatment, Al-Ejaili admitted that he did

   not. Id. at 196 (“No, I don’t have any specific information.”).




                                                   11
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 17 of 36 PageID# 21854



          The United States represents that its records do not show a single intelligence

   interrogation of Al-Ejaili. Ex. 14 at 5, 16.



                                                                                                  The

   U.S. interrogatory response notes that there is some indication in a statement by Sergeant Joseph

   Beachner, one of the four military intelligence soldiers permitted access to Al-Ejaili, that CACI

   PT interrogator Steven Stefanowicz may have questioned Al-Ejaili during IP Roundup,6 but that

   there was no violation of the interrogation rules of engagement during this interaction. Ex. 14 at

   16. Indeed, Sergeant Beachner provided a written statement in which he stated:


                                              when I found this out, I told him to stop
                  because this was my detainee. He stopped. There was nothing
                  violating the IROE in that particular Interrogation.

   Ex. 15 at 2; Ex. 8 at 30-31.

          The parties deposed Sergeant Beachner, but the United States forbid him from saying

   anything




          6
            “IP Roundup” is short for “Iraqi Police Roundup,” and arose when a detainee used a
   pistol smuggled into the Abu Ghraib hard site by an Iraqi police officer to shoot a soldier. After
   the shooting, military and civilian interrogators questioned Iraqi police officers and detainees to
   determine whether other deadly weapons had been smuggled into the hard site.


                                                   12
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 18 of 36 PageID# 21855




                  3.     Plaintiff Al Shimari

          Plaintiff Al Shimari testified that he was interrogated many times at Abu Ghraib and

   could remember three of the interrogations. Ex. 17 at 41-67, 85-86. He alleges that each

   interrogation had a different interrogator. Id. at 76. According to Al Shimari’s testimony, he

   was required to kneel on sharp rocks during the first interrogation and the interrogator pressed

   his foot against Al Shimari’s head and pulled on him. Id. at 46-49. Al Shimari testified that he

   was hooded for this interrogation and does not know who the participants were. Id. at 46. Al

   Shimari testified that the interrogator for his second interrogation was a male wearing his hair in

   a ponytail,7 and that he was required to stand on his toes with his face against the wall and a

   guard pushed him against the wall. Id. at 54-57. Al Shimari further testified that during his third

   interrogation, the interrogator threatened to open a window and let a dog come in and bite Al

   Shimari, although the dog was never actually allowed in the room. Id. at 63-66.

          The United States has a different version of the facts. According to the United States, Al

   Shimari was interrogated just once, by CACI Interrogator A and Army Interrogator B. Ex. 14 at

   4-5.

                                         but testified that the types of abuse he alleged did not occur

   during any interrogation in which they participated. Ex. 1 at 93-106; Ex. 2 at 55-56, 58-62.

   CACI Interrogator A further testified that

                                      nor in dictating detention conditions for detainees who were




          7
             Multiple pseudonymous interrogators testified that they do not recall any male
   interrogators at Abu Ghraib prison who wore their hair in a braid or ponytail. See note 4.


                                                   13
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 19 of 36 PageID# 21856



   assigned to him for interrogation. Ex. 1 at 74, 88-90. Army Interrogator B testified that he never

   saw any abuse of a detainee. Ex. 2 at 85.

                  4.     Plaintiff Al-Zuba’e

          Al-Zuba’e testified that he was interrogated five different times at the Abu Ghraib Hard

   Site. He testified that the first, second, and fourth interrogations were by a group of three

   civilians, and that he was not mistreated during any of these interrogations. Ex. 19 at 70-73, 85-

   90, 100-02. Al Zuba’e testified that he does not know who participated in his third interrogation

   because he was hooded, but that other than the room being cold he was not mistreated. Id. at 94-

   97. Al-Zuba’e testified that his fifth interrogation was by a different team of three civilians and

   that he was hit by one or more of them during the interrogation. Id. at 105-07. Al-Zuba’e

   testified that he was mistreated by MPs outside of interrogations, but that he is not aware of

   anyone directing the MPs to mistreat him. Id. at 76-81, 91-93, 103. Al-Zuba’e acknowledged in

   his deposition that he had no basis for concluding that CACI PT personnel had any involvement

   in the mistreatment he alleges. Id. at 30-31, 33, 36, 44-45, 56-58, 64, 65, 81. Indeed, Al-Zuba’e

   summed up his knowledge of matters relating to CACI PT thusly: “I don’t know anything about

   CACI or anything.” Id. at 30.

          While Al-Zuba’e testified that every interrogator he saw was a civilian, the United States’

   records contradict his testimony. According to the United States, Al-Zuba’e was the subject of

   three interrogations at Abu Ghraib prison, and that five of the six participants were soldiers: (1)

   Army Interrogator C and Army Interrogator F on November 7, 2003; (2) Army Interrogator D

   and Army Interrogator E on November 18, 2003; and (3) CACI Interrogator G and Army

   Interrogator B on December 23, 2003. Ex. 14 at 5.8 CACI PT took pseudonymous depositions

          8
           The United States initially designated Interrogators F and G as “Unidentified,” but later
   confirmed that “F” had been a soldier and “G” had been a CACI PT employee. Dkt. #897 at 2.


                                                   14
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 20 of 36 PageID# 21857



   of four of the six interrogators.9 None of them remembered their specific interrogation of Al-

   Zuba’e, but testified that they never saw the types of abuses he alleged inflicted on any detainee,

   and that no such abuses occurred in connection with their interrogations. Ex. 3 at 57-62; Ex. 5 at

   54-59; Ex. 4 at 62-66, 184-85; Ex. 2 at 69-71, 85. The pseudonymous interrogators denied

   entering into agreements with CACI PT personnel or receiving assistance from CACI PT

   personnel to abuse detainees. Ex. 3 at 64-67; Ex. 5 at 38, 44-45, 54, 63-65; Ex. 4 at 62, 69, 184-

   85; Ex. 2 at 69-71, 85.


   IV.    ANALYSIS

          A.      The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                  Whether Plaintiffs Were Subjected to the Treatment they Allege

                  1.         Fair Litigation of the Merits Requires Full Development of Evidence
                             of Plaintiffs’ Specific Treatment

          The first avenue of defense in a detainee abuse claim involves challenging whether the

   plaintiff was subjected to the treatment he alleges.      El-Masri, 479 F.3d at 309.      Whether

   Plaintiffs were mistreated as they allege is a disputed issue in this case. For example, Rashid

   alleges that at his one interrogation at the Hard Site he was hung from a ceiling fan, beaten,

   burned on his buttocks with cigarette butts, and shot with a pistol. See Section III.B.1, supra.10

   Rashid has no corroboration for his allegations, and will be subject to a spoliation instruction

   because he failed to retain and produce his medical records. Dkt. #891; 8/2/18 Tr. at 5-6.



          9
            The United States could not locate Army Interrogator D. Because the Court allowed the
   United States to withhold Army Interrogator D’s identity, CACI PT cannot even try to locate
   him. The United States located CACI Interrogator G and CACI PT is working with the United
   States to procure counsel for him and to schedule his deposition. Undersigned counsel has not
   been advised of his identity and the deposition will proceed pseudonymously. CACI PT will
   supplement this motion to the extent his deposition yields information relevant to this motion.
          10
             Rashid did not list being burned with cigarettes or shot with a gun when responding to
   an interrogatory asking him to describe all injuries he suffered while in U.S. custody.


                                                   15
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 21 of 36 PageID# 21858



          CACI PT took pseudonymous depositions of Army Interrogator H and Army Interrogator

   I, the interrogators the United States represents conducted the sole interrogation of Rashid. Both

   soldiers testified that Rashid was not mistreated during his interrogation.          Rather, Army

   Interrogator H testified that Rashid’s interrogation involved simple questions and answers, with

   no physical abuse or other mistreatment, and that Rashid readily admitted that the group he was

   with tried to blow up a U.S. Army convoy.             Army Interrogator I testified that he never

   participated in an interrogation in which a detainee was abused, and that the conduct alleged by

   Rashid never occurred in any interrogation in which he participated. See Section III.B.1, supra.

   Clearly, somebody is lying. The other Plaintiffs’ testimony similarly presents irreconcilable

   conflicts with the testimony of their interrogators. See Sections III.B.2-III.B.4, supra.

          If this case proceeds to a trial, the jury would have to resolve the conflicts in the

   witnesses’ testimony, but the Court’s rulings sustaining the state secrets privilege unfairly and

   severely prejudice CACI PT’s ability to participate in this credibility battle. Most obviously,

   Plaintiffs presumably will tell their stories live or by video link, allowing the jury to view their

   demeanor and consider their backgrounds in assessing their credibility. Plaintiffs’ interrogators,

   by contrast, will have their identities concealed from the jury. Thus, the credibility battle begins

   with CACI PT’s ability to present evidence degraded because the jury will not be permitted to

   know the identities of Plaintiffs’ interrogators, and their testimony will proceed either by the

   serial reading of deposition transcripts to the jury or some sort of testimony-in-disguise to which

   the United States may well object and which may or may not be logistically feasible.

          Moreover, the Court’s rulings regarding upholding the state secrets privilege for

   interrogator identities places CACI PT in the impossible situation of having to defend against

   liability allegedly based on the conduct of one CACI PT interrogator whose identity is unknown




                                                    16
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 22 of 36 PageID# 21859



   to CACI PT’s litigation counsel, and one CACI PT interrogator who identified himself to CACI

   PT’s litigation counsel but who CACI PT cannot identify in its presentation of evidence due to

   the privilege. CACI PT is not aware of a single reported case in which a party has been so

   forcibly segregated from its own former employees who are both the eyewitnesses to rebut the

   plaintiffs’ claims and the alleged source of the employer’s liability. In addition, the United

   States has no ability to use compulsory process to require the attendance of pseudonymous CACI

   PT and Army interrogators unless he or she happens to live, work, or transact business within the

   subpoena power of the Court. Even that is highly doubtful if the United States is dismissed as a

   party. This is not a criminal case where there is a Sixth Amendment compulsory process right

   and where a district court can reach beyond the boundaries of its own district to issue a

   testimonial writ. See United States v. Moussaoui, 382 F.3d 453, 466 (4th Cir. 2004). Thus, to

   the extent that the Court may envision mitigating some of the prejudice to CACI PT by directing

   the United States to bring pseudonymous witnesses to trial in disguise, such a plan faces

   intractable obstacles.

          It is well established that the inability to view witnesses and assess their demeanor

   severely impairs a factfinder’s ability to judge their credibility. See Agosto v. INS, 436 U.S. 748,

   755 (1978) (“[I]t is only when the witnesses are present and subject to cross-examination that

   their credibility and the weight to be given their testimony can be appraised.”); Djondo v.

   Holder, 496 F. App’x 338, 342 (4th Cir. 2012) (“the factfinder is in a better position to make

   judgments about . . . the credibility of a live witness” (omission in original) (quoting Concrete

   Pipe & Products of Cal., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 623

   (1993))). The Court’s state secrets rulings have left CACI PT with only a written transcript of

   Plaintiffs’ interrogators’ testimony and no way to subpoena them for trial. Even if the Court




                                                   17
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 23 of 36 PageID# 21860



   were to direct the United States to produce the witnesses for live testimony with their faces

   obscured, and the United States were to comply, the very process of concealing the witnesses’

   appearance would prevent the jury from fairly assessing their demeanor and credibility.

          But concealing the interrogators’ names and appearances is just the tip of the iceberg.

   Because the interrogators’ identities are state secrets, all facts about them, the types of things

   juries would weigh in deciding who to believe, are also withheld from the parties and the jury.

   For example, because the Court has upheld the United States’ assertion of the state secrets

   privilege, the United States has denied CACI PT personal information about Plaintiffs’

   interrogators that could, alone or with other evidence, reveal their identity. This is precisely the

   type of evidence a jury reasonably would consider in deciding whose version of events to

   believe. The information about Plaintiffs’ interrogators that has been denied to CACI PT on

   state secrets grounds includes how long the interrogators served in the U.S. Army, any military

   award or medals they received, the characterization of their military discharge, their education

   level, their employment history, other job duties they had at Abu Ghraib prison, and their

   interrogation experience prior to serving at Abu Ghraib prison. Ex. 6 at 16-20, 21-22, 120; Ex. 2

   at 16-20, 22.

          Indeed, the United States identified CACI Interrogator A, the only CACI PT interrogator

   deposed pseudonymously to date, as participating in one interrogation of Al Shimari on

   December 15, 2003.      CACI Interrogator A testified that he was confident that he did not

   interrogate Al Shimari after this initial interrogation, but the United States instructed CACI

   Interrogator A not to testify as to the reasons for his confidence. Ex. 1 at 86-88. These facts are

   exactly the type of information a jury would consider in assessing whether CACI Interrogator

   A’s recollection is reliable, but the state secrets privilege prevents CACI PT from presenting that




                                                   18
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 24 of 36 PageID# 21861



   evidence. CACI PT also has been denied the identities of other interrogation personnel with

   whom the pseudonymous interrogators interacted, witnesses who could bolster or impeach the

   pseudonymous interrogators’ testimony. See, e.g., Ex. 6 at 38-39, 147-49; Ex. 2 at 32, 34, 39-40.

           Moreover, in addition to information about Plaintiffs’ interrogations and interrogators,

   CACI PT has been denied contemporaneous records detailing Plaintiffs’ interrogations. With

   respect to the interrogations of Al Shimari and Al-Zuba’e, the United States’ assertion of the

   state secrets privilege denies CACI PT access to contemporaneous records showing the expected

   and approved interrogation approaches for Plaintiffs’ interrogations and reports as to how

   Plaintiffs were actually treated during their interrogations. As Secretary Mattis explained in

   asserting the state secrets privilege:

                   I am asserting the state secrets privilege over (i)
                   counterintelligence (CI) reports, (ii) summary interrogation reports
                   containing analyst and interrogator intelligence focus comments,
                   (iii) interrogation collector comments, (iv) detainee interrogation
                   plans, (v) approaches used during interrogation; (vi) observations
                   related to the mood/attitude of the detainee, (vii) assessments by
                   the interrogator regarding the truthfulness of the detainee, (viii)
                   interrogator recommendations and/or suggested future approaches
                   that may work with the detainee, and (ix) suggestions for when
                   future interrogations should occur, except where such information
                   has been produced in discovery pursuant to a determination by
                   DoD personnel that disclosure would not reasonably be expected
                   to cause serious damage to the national security of the United
                   States. . . . Such discrete information, properly classified and
                   protected from disclosure as explained below, is contained within
                   the written interrogation plan and interrogation reports for
                   Plaintiff Al Shimari, and the interrogator notes for Plaintiffs Al
                   Shimari and Al Zubae. In my judgment and for the reasons
                   explained below, unauthorized disclosure of this information
                   reasonably could be expected to cause serious damage to the
                   national security of the United States.

   Ex. 30 at ¶ 6 (Bates numbers omitted) (emphasis added).

           Thus, in what is a clear credibility battle as to what occurred during Plaintiffs’

   interrogations, the United States’ assertion of the state secrets privilege has denied CACI PT (1)


                                                   19
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 25 of 36 PageID# 21862



   the ability to know the identity of Plaintiffs’ interrogators and to present them as identified, live

   witnesses at trial; (2) the ability to discover any facts regarding Plaintiffs’ interrogators’

   backgrounds that would be useful to a jury in deciding who to believe; and (3) contemporaneous

   government records concerning the interrogation approaches planned and used in Plaintiffs’

   interrogations as well as a report of exactly what occurred during Plaintiffs’ interrogations, and

   which might identify other witnesses with knowledge of Plaintiffs’ treatment. These are the

   precise facts needed to fairly and effectively rebut Plaintiffs’ allegations that they were in fact

   subjected to treatment in violation of international law in connection with their interrogations at

   Abu Ghraib prison and to fulfill the Fourth Circuit’s mandate of determining the “specific

   conduct to which the plaintiffs were subjected and the source of any direction under which the

   acts took place,” Al Shimari IV, 840 F.3d at 160-61.

          Moreover, if a jury were credit Plaintiffs and conclude that the pseudonymous

   interrogators in fact mistreated Plaintiffs, the Court’s state secrets rulings make it impossible for

   CACI PT to protect its rights through its third-party claims against any interrogators found to

   have mistreated Plaintiffs. While the Court has stayed CACI PT’s third-party claims against the

   John Doe defendants, the Court’s state secrets ruling essentially extinguishes CACI PT’s right to

   pursue third-party claims because CACI PT cannot serve and litigate against someone it cannot

   identify. Thus, the Court’s state secrets ruling doubly prejudices CACI PT by preventing CACI

   PT from defending itself and from seeking recovery from anyone who actually mistreated

   Plaintiffs if the jury believes Plaintiffs and disbelieves the pseudonymous interrogators.

                  2.      Compliance with the Fourth Circuit’s Remand Instructions Requires
                          Full Development of Evidence of Plaintiffs’ Treatment.

           The Fourth Circuit directed the Court to analyze, among other things, “the evidence

   regarding the specific conduct to which the plaintiffs were subjected.” Al Shimari IV, 840 F.3d



                                                    20
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 26 of 36 PageID# 21863



   at 160-61. As CACI PT explained in Section IV.A.1, the Court cannot fairly analyze the

   evidence regarding the specific treatment to which Plaintiffs were subjected while the

   eyewitnesses to Plaintiffs’ treatment are hidden from the parties and the Court.                Equally

   important, the Court cannot resolve the clear credibility battle between Plaintiffs and their

   pseudonymous interrogators without access to the contemporaneous records detailing the

   interrogation approaches approved by the Army and those actually used for Plaintiffs’

   interrogations. As CACI PT explains in Section IV.C.1, the Court’s inability to comply with the

   Fourth Circuit’s remand instructions prevents a fair determination of justiciability, but the same

   is true for the merits question of whether Plaintiffs were in fact mistreated as they allege.

          B.        The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                    Whether CACI PT Personnel Were Involved in any Abuses that Plaintiffs
                    Allege They Suffered

          The second avenue of defense in a detainee abuse case is challenging whether the

   defendant was involved in any mistreatment the plaintiff alleges. Plaintiffs have renounced any

   claim that CACI PT personnel directly mistreated them,11 leaving only claims for aiding and

   abetting and co-conspirator liability. Plaintiffs’ aiding and abetting claims require proof that

   CACI PT “provide[d] practical assistance” to a principal who mistreated Plaintiffs, and did so

   “with the purpose of facilitating the commission of that crime.” Aziz v. Alcolac, Inc., 658 F.3d

   388, 398 (4th Cir. 2011) (quoting Presbyterian Church of Sudan v. Talisman, 582 F.3d 244, 258

   (2d Cir. 2009)). Plaintiffs’ conspiracy claims require proof that CACI PT personnel entered into

   an agreement to participate in a common criminal design encompassing international law

   offenses against these Plaintiffs, and that the CACI PT personnel acted with the purpose of

   committing such offenses. Talisman, 582 F.3d at 260 & n.10. Thus, all of Plaintiffs’ claims


          11
               See note 2.


                                                    21
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 27 of 36 PageID# 21864



   require proof that CACI PT personnel entered into an unlawful agreement with the persons who

   injured Plaintiffs or assisted them in injuring Plaintiffs.

           The Court should grant CACI PT summary judgment on Plaintiffs’ claims because

   Plaintiffs have no evidence that CACI PT personnel entered into any agreement with or

   otherwise aided anyone who mistreated these Plaintiffs. The propriety of summary judgment is

   set forth in the Rule 56 motion filed by CACI PT. In the event, however, that the Court rules

   that a jury reasonably could find co-conspirator or aiding and abetting liability, the Court’s state

   secrets rulings deprive CACI PT of a fair opportunity to litigate these issues at trial.

                   1.      The Court’s State Secrets Rulings Deprive CACI PT of Access to
                           Interrogation Personnel Who Can Support Plaintiffs’ Interrogators’
                           Denials of Conspiratorial Conduct or Having Been Aided in
                           Mistreating Plaintiffs

           As set forth in Section III.B, supra, all four Plaintiffs allege that they were mistreated by

   their interrogators during interrogations.12 CACI PT can be liable for mistreatment inflicted on

   them by Army interrogators only if the Army interrogators entered into an unlawful agreement

   with CACI PT personnel or were aided in their abuse of Plaintiffs by CACI PT personnel. CACI

   PT cannot reasonably develop evidence whether Plaintiffs’ pseudonymous interrogators entered

   into an unlawful conspiracy without knowing who they are.                    Without knowing the

   pseudonymous interrogators’ identities, all CACI PT can do is offer those pseudonymous

   interrogators’ unadorned denials of conspiratorial activity without any ability to collect evidence

   supporting their denials.




           12
              Plaintiffs also allege mistreatment by MPs that did not occur during their
   interrogations. Plaintiffs, by their own admission, have no facts tying such alleged mistreatment
   to CACI PT personnel. See Section III.A (citing to Plaintiffs’ relevant interrogatory responses
   and deposition testimony).


                                                     22
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 28 of 36 PageID# 21865



           Moreover, the Court’s ruling prevents disclosure to CACI PT’s counsel the identity of

   CACI Interrogator G, one of only two CACI PT interrogators identified as having conducted an

   intelligence interrogation of these Plaintiffs. Thus, CACI PT’s counsel has to defend against the

   possibility that CACI PT could be held liable for CACI Interrogator G’s conduct without

   knowing CACI Interrogator G’s identity.

           The United States has prevented the pseudonymous interrogators, on state secrets

   grounds, from identifying or describing the interrogation personnel with whom they interacted at

   Abu Ghraib prison. See, e.g., Ex. 6 at 38-39, 147-49; Ex. 2 at 32, 34, 39-40; Ex. 3 at 28; Ex. 4 at

   31, 34-35, 37-39. This makes it impossible to develop evidence to bolster the pseudonymous

   interrogators’ denials of conspiratorial conduct or being aided or abetted by CACI PT personnel

   in mistreating Plaintiffs.

                   2.      The Court’s State Secrets Rulings Prevent CACI PT from
                           Responding to Plaintiffs’ Attempted Use of the Taguba and Jones/Fay
                           Reports in Support of Their Conspiracy Claims

           Plaintiffs have made clear that they intend to seek to introduce portions of the Taguba

   and Jones/Fay reports into evidence and then argue that those reports somehow permit an

   inference that CACI PT was involved in their alleged mistreatment. CACI PT filed a motion in

   limine with respect to these reports, and the Court has ruled that it will consider the admissibility

   of specific portions of the reports on a case-by-case basis once Plaintiffs identify the portions

   they desire to introduce at trial. The Court’s state secrets rulings, however, irreparably prevent

   CACI PT from fairly addressing the relevance and weight of the reports with respect to

   Plaintiffs’ claims either in argument before the Court or at trial.

           The Taguba report states a suspicion that one CACI PT interrogator provided instructions

   to MPs that involved detainee abuse. Ex. 32 at 48, ¶ 13. The Jones/Fay report implicates three

   CACI PT employees in intentional improper acts at Abu Ghraib prison. Ex. 34 at 131, 132, 134.


                                                     23
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 29 of 36 PageID# 21866



   The evidence adduced in discovery is that military and civilian interrogators sometimes gave

   MPs instructions concerning the treatment of their detainees, but that those instructions pertained

   to specific detainees the interrogator was interrogating. Ex. 28 at 208-09, 226-27; Ex. 29 at 55-

   56. Therefore, any possible theory of relevance of the Taguba and Jones/Fay reports depends on

   the few CACI PT personnel identified in those reports having interacted with Plaintiffs.

          Only two former CACI PT employees participated in any intelligence interrogations of

   these Plaintiffs – Interrogator A and Interrogator G. Ex. 14 at 4-5. Based on the Court’s rulings

   upholding the state secrets privilege for interrogator identities, the United States directed CACI

   Interrogator A not to testify as to whether he was identified in the Taguba report or in the

   Jones/Fay report. Ex. 1 at 15-16, 208. The United States presumably will give the same

   instruction to CACI Interrogator G, who has yet to be deposed. If the Reports are admitted at

   trial, the Court’s ruling sustaining the assertion of the state secrets privilege places CACI PT in

   the intolerable position of being unable to either (1) have its employees testify that they are not

   implicated in the reports, or (2) if they are named in the reports, give their version of the facts

   and/or deny the truth of the allegations in the reports.

          Similarly, for the other eight non-CACI PT interrogation personnel who have been

   deposed pseudonymously, the concealment of their identities makes it impossible to determine

   the extent, if any, to which they have been implicated in the reports. Thus, the state secrets

   privilege makes it impossible for CACI PT to present evidence at trial that the CACI PT

   employees who interrogated Plaintiffs are not implicated in the reports (so the jury should

   disregard the reports), or to have any CACI PT employees who interrogated Plaintiffs rebut the

   reports’ stated findings and suspicions if they are named in one or both of the reports. Either




                                                     24
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 30 of 36 PageID# 21867



   way, the state secrets privilege prevents CACI PT from fairly addressing the import of the

   reports at trial.

           C.          The Court’s State Secrets Rulings Prevent CACI PT from Fairly Litigating
                       Whether the Nature of Any Involvement By CACI PT Personnel in
                       Plaintiffs’ Treatment Gives Rise to Liability

           Even if Plaintiffs succeeded in convincing a jury that they were in fact abused in

   violation of international law, and even if Plaintiffs could show some involvement by CACI PT

   personnel in their treatment (which they have not), there are a number of factual and legal

   defenses available to CACI PT that cannot fairly be litigated because the Court’s state secrets

   rulings have denied CACI PT access to materials to present in support of such defenses.

                       1.     The Court’s State Secrets Rulings Prevent the Court from Complying
                              with the Fourth Circuit’s Remand Instructions and Prevent CACI PT
                              from Fairly Litigating the Justiciability of Plaintiffs’ Claims

           In Al Shimari IV, the Fourth Circuit vacated this Court’s ruling that Plaintiffs’ claims

   were barred by the political question doctrine and remanded for further consideration of the

   issue. In that regard, the Fourth Circuit’s remand instructions were clear:

                       Accordingly, on remand, the district court will be required to
                       determine which of the alleged acts, or constellations of alleged
                       acts, violated settled international law and criminal law governing
                       CACI’s conduct and, therefore, are subject to judicial review. The
                       district court also will be required to identify any “grey area”
                       conduct that was committed under the actual control of the
                       military or involved sensitive military judgments and, thus, is
                       protected under the political question doctrine.

                       This “discriminating analysis” will require the district court to
                       examine the evidence regarding the specific conduct to which the
                       plaintiffs were subjected and the source of any direction under
                       which the acts took place. If disputed facts are “inextricably
                       intertwined” with the facts underlying the merits of the plaintiffs’
                       claims, the district court should resolve these disputed
                       jurisdictional facts along with the intertwined merits issues.

   Al Shimari IV, 840 F.3d at 160-61 (emphasis added) (footnote and citations omitted).



                                                       25
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 31 of 36 PageID# 21868



           As noted above, the Fourth Circuit has ruled that the Court’s political question analysis

   will require the Court “to examine the evidence regarding the specific conduct to which the

   plaintiffs were subjected and the source of any direction under which the acts took place.” Id.

   The United States’ assertion of the state secrets privilege prevents the Court from examining the

   evidence regarding Plaintiffs’ actual treatment or identifying the sources of any direction relating

   to Plaintiffs’ actual treatment.     As Secretary Mattis has confirmed, the United States is

   withholding crucial documents detailing the interrogation methods and approaches approved and

   used during the single interrogation of Al Shimari and the three interrogations of Al-Zuba’e. Ex.

   30 at ¶¶ 19-21.

           These documents do not involve formal rules and reporting chains that may or may not

   have been observed in practice; they are specific records concerning the events that took place

   during the specific interrogations relevant to this action. As the Fourth Circuit emphasized in Al

   Shimari IV, the central facts for resolving justiciability are the contents of the very documents the

   United States refuses to produce – evidence regarding Plaintiffs’ actual treatment and the source

   of any direction regarding such treatment.             Because CACI PT cannot fairly challenge

   justiciability without discovery of this information, and the Court cannot satisfy its independent

   duty to assure itself that subject-matter jurisdiction exists, dismissal is required.

                     2.    The Court’s State Secrets Rulings Prevent CACI PT from Fairly
                           Litigating Its Derivative Sovereign Immunity Defense

           The Supreme Court and Fourth Circuit have make clear that “a government contractor is

   not subject to suit if (1) the government authorized the contractor’s actions and (2) the

   government validly conferred that authorization, meaning it acted within its constitutional

   power.” Cunningham v. Gen. Dynamics Info. Tech., Inc., 888 F.3d 640, 643 (4th Cir. 2018)

   (internal quotations and citations omitted) (quoting In re KBR, Inc. Burn Pit Litig., 744 F.3d 326,



                                                     26
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 32 of 36 PageID# 21869



   342 (4th Cir. 2014), Butters v. Vance Int’l, Inc., 225 F.3d 462, 466 (4th Cir. 2000), and Yearsley

   v. W.A. Ross Constr. Co., 309 U.S. 18, 21-22 (1940)). Indeed, this immunity applies even to

   conduct that ordinarily is unlawful when committed by a contractor. See Butters, 225 F.3d at

   466 (government contractor immune from suit for alleged unlawful gender discrimination).

          The United States’ motion to dismiss based on sovereign immunity remains pending

   before the Court. If the United States is dismissed on these grounds, CACI PT is entitled to

   derivative sovereign immunity to the extent its employees engaged in conduct with respect to

   Plaintiffs that the United States authorized. Here, this defense runs directly into the United

   States’ invocation of the state secrets privilege, as Secretary Mattis’s declaration makes clear that

   the United States is withholding, at least for Al Shimari and Al-Zuba’e, documents detailing the

   interrogation approaches and methods that the United States authorized for the interrogations of

   these Plaintiffs. Ex. 30 at ¶¶ 19-21. That the withheld documents relate to Plaintiffs Al Shimari

   and Al-Zuba’e is particularly important, as these are the only two of the four Plaintiffs for which

   CACI PT personnel conducted intelligence interrogations (one each, one by CACI Interrogator A

   and one by CACI Interrogator G). Ex. 14 at 4-5. CACI PT cannot fairly litigate its derivative

   sovereign immunity defense while being denied the documents showing the interrogation

   methods and approaches approved for the two interrogations in which its employees participated.

                  3.      The Court’s State Secrets Rulings Prevent CACI PT from Fairly
                          Litigating Whether Respondeat Superior Liability Applies

          As CACI PT has detailed in its summary judgment motion, the borrowed servant doctrine

   dictates that when an employer provides its employees for use by another entity that undertakes

   responsibility for controlling the employees’ conduct, the borrowing entity is the entity to which

   respondeat superior liability flows. See White v. Bethlehem Steel Corp., 222 F.3d 146, 149 (4th

   Cir. 2000); Huff v. Marine Tank Testing Corp., 631 F.2d 1140, 1144-45 (4th Cir. 1980); NVR,



                                                    27
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 33 of 36 PageID# 21870



   Inc. v. Just Temps, NC, 31 F. App’x 805, 807 (4th Cir. 2002) (“The borrowed servant doctrine

   arose as a means of determining which of two employers, the general employer or the borrowing

   employer, should be held liable for the tortious acts of an employee whose conduct injured a

   third party . . . .”). The touchstone of the borrowed servant doctrine is control – “who has the

   power to control and direct the servants in the performance of their work.” White, 222 F.3d at

   149; see also Standard Oil Co. v. Anderson, 212 U.S. 215, 224-25 (1909) (for purposes of

   respondeat superior liability, “[t]he master is the person in whose business he is engaged at the

   time, and who has the right to control and direct his conduct” (internal quotations omitted)).

          The evidence regarding the U.S. military’s responsibility for command and control of

   CACI PT employees at Abu Ghraib prison suffices to grant CACI PT summary judgment on

   Plaintiffs’ claims. If the Court reaches a different conclusion, however, CACI PT is entitled to

   present evidence at trial in support of its borrowed servant defense, and the Court’s state secrets

   rulings impair CACI PT’s ability to do so. As Secretary Mattis’s declaration asserting the state

   secrets privilege makes clear, the United States is withholding on state secrets grounds

   contemporaneous documents detailing interrogation approaches and methods approved and used

   during the interrogations of Al Shimari and Al-Zuba’e. Ex. 30 at ¶¶ 19-21. These documents

   necessarily shed considerable light on who approved which interrogation approaches for the

   specific interrogations that are the subject matter of this lawsuit. Similarly, the United States’

   state secrets assertion encompasses witness testimony as to the identity of section leaders

   overseeing the work of interrogators at Abu Ghraib prison. Ex. 5 at 41; Ex. 6 at 147. The facts

   withheld from CACI PT on state secrets grounds bear directly on CACI PT’s defense to

   respondeat superior liability, and CACI PT cannot fairly defend this case without them.




                                                   28
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 34 of 36 PageID# 21871



                  4.      The Court’s State Secrets Rulings Effectively Deny CACI PT the
                          Right to Pursue Its Third-Party Claims Against the John Doe
                          Defendants

          CACI PT brought third-party claims against John Doe defendants defined as “natural

   persons who were located at Abu Ghraib while any of the Plaintiffs were detained there and had

   any role in the mistreatment of Plaintiffs.” Third-Party Compl. ¶ 9 (Dkt. #665). If CACI PT is

   found liable to Plaintiffs, CACI PT’s third-party complaint seeks to recover on theories of

   common-law indemnification, exoneration, and contribution the amount of any judgment against

   it from the persons found to have actually mistreated Plaintiffs. Id. at 32-51. The Court’s state

   secrets rulings make this impossible. If the jury believes Plaintiffs’ testimony that they were

   abused during their interrogations, and disbelieves the testimony of Plaintiffs’ pseudonymous

   interrogators that no such abuse occurred, the abusers are primarily liable for Plaintiffs’ injuries

   and CACI PT is entitled to recover any judgment against it from them. See, e.g., Uptagrafft v.

   United States, 315 F.2d 200, 203 (4th Cir. 1963) (exoneration and indemnification); United

   States v. Savage Truck Line, Inc., 209 F.2d 442, 447 (4th Cir. 1953) (contribution).

          As a technical matter, the Court has thus far only stayed CACI PT’s claims against the

   John Doe defendants. Dkt. #869. As a practical matter, however, the Court’s state secrets

   rulings deny CACI PT the ability to pursue its third-party claims against the personnel

   participating in Plaintiffs’ interrogations, if the jury finds that Plaintiffs were mistreated in those

   interrogations, because CACI PT cannot serve process on and litigate against a person whose

   very identity is concealed. Thus, the Court’s state secrets rulings severely limit the information

   available to CACI PT to defend against Plaintiffs’ claims and then compound the prejudice by

   taking away CACI PT’s right to recover any adverse judgment against it from those whom the

   jury finds actually abused Plaintiffs.




                                                     29
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 35 of 36 PageID# 21872



   V.     CONCLUSION

          For the foregoing reasons, the Court should dismiss Plaintiffs’ claims.

   Respectfully submitted,

   /s/ John F. O’Connor
   John F. O’Connor                                            William D. Dolan, III
   Virginia Bar No. 93004                                      Virginia Bar No. 12455
   Linda C. Bailey (admitted pro hac vice)                     LAW OFFICES OF WILLIAM D.
   Molly Bruder Fox (admitted pro hac vice)                    DOLAN, III, PC
   STEPTOE & JOHNSON LLP                                       8270 Greensboro Drive, Suite 700
   1330 Connecticut Avenue, N.W.                               Tysons Corner, VA 22102
   Washington, D.C. 20036                                      (703) 584-8377 – telephone
   (202) 429-3000 – telephone                                  wdolan@dolanlaw.net
   (202) 429-3902 – facsimile
   joconnor@steptoe.com
   lbailey@steptoe.com
   mbfox@steptoe.com

                                Counsel for Defendant CACI Premier
                                          Technology, Inc.




                                                  30
Case 1:08-cv-00827-LMB-JFA Document 1041 Filed 12/20/18 Page 36 of 36 PageID# 21873



                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 20th day of December, 2018, I will electronically file the
   foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification
   of such filing (NEF) to the following:


                                       John Kenneth Zwerling
                                       The Law Offices of John Kenneth Zwerling, P.C.
                                       114 North Alfred Street
                                       Alexandria, VA 22314
                                       jz@zwerling.com

                                       Lauren Wetzler
                                       United States Attorney Office
                                       2100 Jamieson Avenue
                                       Alexandria, VA 22314
                                       lauren.wetzler@usdoj.gov



                                              /s/ John F. O’Connor
                                              John F. O’Connor
                                              Virginia Bar No. 93004
                                              Attorney for Defendant CACI Premier Technology,
                                                  Inc.
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, N.W.
                                              Washington, D.C. 20036
                                              (202) 429-3000 – telephone
                                              (202) 429-3902 – facsimile
                                              joconnor@steptoe.com
